Title: The American Commissioners to Jacques Leveux, 9 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Leveux, Jacques


Sir
Passy Novr 9 1778
We have received your Several Letters of the 26 August, 25 September and 17 October, informing us of Several sums you have advanced to Americans escaped from England.
We request you to send Us an Account Stated of all the Disbursements you have made and the Receipts you have taken for the Money; and we consent you should draw a Bill upon Us for the full amount which we shall accept and pay. We are, Sir your Servants
M.J. Leveux, Calais.
